Jonathan Stloer Grossroad Sower
80-02 Hew Gardens Koad, Surte #316, Hew Gardens, NY. 11415

Alforney al baw
_ (718) 520-1010
if Counsel Fax No. (718) 575-9842
oO
Stephen GF Fain juanplata@ aol. com
Sennifer Betnert

Faul C. HAerson

April 18, 2019

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Gursewak Singh vy Lintech Electric Inc., et al
United States District Court EDNY Index No: 18-5780

Dear Magistrate Gold:

This letter will respond to the letter from defendants’
counsel dated April 12, 2019.

Despite the claim of defendants that they were merely
fronting as plaintiff's employer, they issued to him W2s totaling
more than $94,000.00. In disclosure defendants have only produced
two (2) wage stubs, no checks, no 941 or NYS-45 forms.

The question is whether defendants are withholding
documents that would evidence claimed payments made to plaintiff
and/or have issued false and misleading W2s and presumably filed
same with the tax authorities.

Assuming arguendo that there was some “arrangement”
between the defendant and Talico Contracting Inc. for defendants to
“front” as employer and to issue false W2s one would think that there
exists at least some documents or communications evidencing this
“arrangement” but not one single document has been produced by
defendants although demanded.
As defendants dispute the plaintiff's claims that he was
paid in cash you would think defendants could produce documents
evidencing at least some payments made to him otherwise. Again,
two wage stubs (one in 2018 during a year no W2 was issued to
plaintiff by defendants) are all that has been provided. Not one single
check issued, not one single check cashed.

Not one single document or communication has been
produced to evidence any contract etc. under which defendants or
Talico has been doing work for NYCHA.

Frankly, this office cannot rely on mere representations
of defendants or their counsel that Talico is a proper party.

In one of our more recent conversations counsel has
asked me to send to him a settlement demand so that he could
“Share it with other parties who will have to contribute to any
settlement” which can only make me wonder what “arrangement”
actually existed.

It is apparent that the defendants failure to provide
disclosure as requested is deliberate and intended to thwart
plaintiff's effective prosecution of his claims and that should not be
accepted or be acceptable.

As to defendants’ counsel request that the Response to
Interrogatories be verified, that will be done and sent to counsel long
before the May 16 appearance.

Since counsel does not identify any particular discovery
request that he claims has not been responded to that should have
been responded to but simply complains that general objections were
Case 1:18-cv-05780-FB-SMG_. Document 21 Filed 04/18/19 Page 3 of 3 PagelD #: 138

raised, there are no substantive disputes he has presented that can be
responded to or resolved.

Finally, defendants’ counsel has never made any effort to
contact the undersigned to meet or to confer on whatever concerns he
may have about the discovery responses received from plaintiff. That
is in violation of Local Rules. Plaintiff is left only to guess what
disputes or concerns defendants claim are at issue.

Copies of defendants responses to plaintiffs
Interrogatories and two separate Requests for Documents are
annexed as Attachment A. The court should note the repetitive and
boilerplate general objections to cach item.

  

JS/eb
